Baker, J. We only deem it necessary to notice one of the several points made upon this record. The creditor of an estate who has recovered a judgment on his or her claim in the county court is not a “ distributee ” within the meaning of section 116 and 117 of chapter 3 of the Revised Statutes. Sec. 1, Chap. 39, R. S., provides that all intestate estates, after all just debts and claims against such estates are fully paid, shall descend to and be distributed in the manner designated in said section. These several sections are in pari materia and are to be construed together; and when the two sections found in the chapter providing for the administration of estates speaks of “distributees,” it is evident they refer to such persons only as come within the statute of distribution and take intestate estates. It was not intended by the legislature that creditors should be required to give refunding bonds with security before they can compel executors or administrators to pay their judgments. In the cases of The People v. Admire, 39 Ill. 251, and Windom v. Becker, 52 Ill. 342, the word “ distributees ” is used in the sense we have indicated; and so far as we are advised it has always been so understood by the bar. In Bouvier’s Law Dictionary the word “distribution” is defined tobe, “The division by order of the court having authority, among those entitled thereto, of the residue of the personal estate of an intestate after the payment of the debt? and charges.” The order and judgment of the court below is reversed. Beversed.